Citation Nr: 1710287	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-15 180	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from the United States Army December 1965 to December 1967, including service in the Republic of Vietnam from May 1967 to December 1967. 

The Veteran died in February 2013.  At the time of his death he had pending claims for service connection for a low back disorder, bilateral pes planus, a kidney disorder, a prostate disorder, and hepatitis C, and a pending claim for a rating higher than 50 percent for his service-connected posttraumatic stress disorder (PTSD).  The surviving spouse, the appellant, has been substituted by the RO as the claimant in those appeals. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2014, the Board granted the claim of service connection for bilateral pes planus, granted a 70 percent rating for PTSD, and remanded the remaining issues for additional development.  

While the appeal was in remand status, the RO in a June 2016 rating decision granted the claim of service connection for hepatitis C and the claim for a total rating based on individual unemployability (TDIU).  Therefore, the Board finds that these issues are no longer before the Board. 

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran did not have a kidney disorder during his lifetime.

2.  The preponderance of the evidence shows that the Veteran did not have a prostate disorder during his lifetime.

3.  The preponderance of the evidence shows that the Veteran did not have a low back disability related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A kidney disorder was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 154(b), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  A prostate disorder was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 154(b), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

3.  A low back disorder was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 154(b), 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and/or her representative claim, in substance, that the Veteran's kidney, prostate, and low back disorders are due to his military service and/or secondary to the Veteran's service-connected PTSD via its comorbid consequences, including polysubstance abuse and homelessness.   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A condition precedent for establishing service connection on a direct, secondary, and presumptive basis is the presence of a current disability.  However, in this appeal, the service treatment records and post-service records are negative for a diagnosis of kidney and prostate disorders.  In addition, there is no medical evidence linking a back disability to service. 

In reaching the above conclusion, the Board has not overlooked the fact that VA treatment records reported that the Veteran had an enlarged prostate (see, e.g., VA treatment record dated in July 2009), a kidney had a 2-cm right adrenal lesion (see, e.g., VA treatment record dated in August 2012), the right kidney was displaced due to an enlarged liver (see, e.g., VA treatment record dated in August 2012), and he had chronic low back pain (see, e.g., VA treatment record starting in January 2002).  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted).  Similarly, the December 2015 VA examiner after a review of the record on appeal, including the records related to an enlarged prostate, a kidney lesion, and a displaced kidney, specifically opined that the Veteran did not have a prostate or kidney disorder at any time during his lifetime and this medical opinion is not contradicted by any other medical evidence of record.  Therefore, the Board finds as did the December 2015 VA examiner that an enlarged prostate, a kidney lesion, and a displaced kidney, like pain, may be a symptom of an underlying disability but not a disability for which service connection may be granted.  See Sanchez-Benitez.


ORDER

Service connection for a kidney disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for a low back disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


